UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROBERTA LYNN FRYE,
Plaintiff-Appellant,

and

BARBARA LITTLETON,
Plaintiff,                                                        No. 98-1445

v.

BOARD OF EDUCATION OF THE COUNTY
OF OHIO, WEST VIRGINIA,
Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of West Virginia, at Wheeling.
Frederick P. Stamp, Jr., Chief District Judge.
(CA-96-154-5)

Argued: October 30, 1998

Decided: January 21, 1999

Before WILKINSON, Chief Judge, WIDENER, Circuit Judge, and
WILSON, Chief United States District Judge for the Western
District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Joseph Jacob John, II, Wheeling, West Virginia; John J.
Pizzuti, CAMILLETTI, SACCO & PIZZUTI, L.C., Wheeling, West
Virginia, for Appellant. Nancy W. Brown, STEPTOE & JOHNSON,
Clarksburg, West Virginia, for Appellee. ON BRIEF: Karen Kahle,
STEPTOE & JOHNSON, Wheeling, West Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Roberta Lynn Frye brought suit against appellee Board
of Education of Ohio County, West Virginia, alleging sexual harass-
ment by her teacher, William D. Hartlieb. Frye pressed claims under
federal and state law, seeking monetary damages from the Board.
After the jury returned a verdict in favor of the Board on all counts,
Frye filed motions for judgment as a matter of law and for a new trial.
The district court denied both motions. Frye appeals these denials. We
affirm the judgment of the district court.

I.

In the fall of 1992, Frye was a fifteen-year-old sophomore at
Wheeling Park High School in Ohio County, West Virginia. She took
English from Hartlieb five days a week. Frye alleges that starting in
September of that year, Hartlieb began to engage in inappropriate
behavior with her while she was in class. For instance, he allegedly
told her to wear tighter clothing, shorter skirts, and her hair "natural."
In addition, he regularly touched her hair and arm. Similarly, Frye
alleges that Hartlieb occasionally would touch her breasts and the
inside of her thigh. Hartlieb maintained that he touched Frye in a non-
sexual manner in order to offer her positive reenforcement and to
motivate her. He testified that Frye misread his intentions.

On October 29, 1992, Frye reported Hartlieb's conduct to another
teacher who then took her to George Krelis, Wheeling Park's princi-

                     2
pal. Krelis asked Ronald DiLorenzo, Wheeling Park's guidance coun-
selor, to prepare a written statement embodying Frye's complaints for
Frye to sign. Krelis simultaneously took steps to begin an investiga-
tion of Frye's allegations. For instance, within a week of Frye's com-
plaint, Krelis and Assistant Principal Eric Carder drove to Frye's
house to consult with her mother, Barbara Littleton. Littleton indi-
cated that she wanted her daughter switched to another English class.
Krelis agreed and moved Frye to another English class at the end of
the quarter, seven school days from the day of her complaint. He
instructed Frye to contact him if she had any additional problems with
Hartlieb. Frye did not contact him.

The Board placed Hartlieb on a "plan of assistance" as a result of
Frye's complaint.1 Frye claims that as a result of Hartlieb's behavior,
she suffers from post-traumatic stress disorder.

On October 19, 1994, Frye brought charges under both federal and
state law in state court. On October 2, 1996, the Board removed the
case to federal district court which then denied Frye's motion to
remand. The case went to a jury on Frye's claims under Title IX of
the Education Amendments of 1972, 20 U.S.C. #8E8E # 1681-1688, The
West Virginia Human Rights Act, W. Va. Code #8E8E # 5-11-1 to -20, and
common law negligence. The jury returned verdicts in favor of the
Board on all counts. Frye filed motions for judgment as a matter of
law and for a new trial. The district court denied the motions. Frye
appeals, inter alia, those denials.

II.

Frye argues that the district court erred in denying her motions for
judgment as a matter of law and a new trial with respect to her Title
IX, West Virginia Human Rights Act, and common law negligence
claims. We hold that the jury verdict had substantial support in the
evidence.
_________________________________________________________________
1 Ohio County schools utilize several levels of discipline. The first level
is a verbal reprimand from a supervisor. The second level is a plan of
assistance or plan of improvement. The third level is suspension without
pay. The highest level of discipline is dismissal or discharge.

                    3
Initially, Frye claims that the district court erred in denying her
motions for judgment as a matter of law and a new trial with respect
to her Title IX claim. We disagree. In order to hold a school board
liable for the sexual harassment of one of its teachers, a plaintiff must
demonstrate that the board had actual notice of the harassment and
was deliberately indifferent to it. Gebser v. Lago Vista Indep. Sch.
Dist., 118 S. Ct. 1989, 1999 (1998). Sufficient evidence supports the
conclusion that the Board responded adequately to Frye's complaint.

On the day Frye reported Hartlieb's alleged conduct, Krelis
requested that DiLorenzo, the school's guidance counselor, record her
version of the events. That same day, Krelis alerted his superiors of
the allegation and began to compile the information necessary to com-
plete an investigation. Three school days later, Krelis met with the
Board's legal counsel, Arthur Recht, to catalogue the Board's legal
options with respect to Hartlieb should the allegations prove true.
Within a week's time, Krelis and Carder, Wheeling Park's assistant
principal, visited Frye's home to speak directly with her mother. After
this meeting, Krelis removed Frye from Hartlieb's class, just seven
school days after she filed her complaint. Finally, as a result of Frye's
allegations, the Board placed Hartlieb on a behavior modification pro-
gram. Clearly, substantial evidence supports the conclusion that the
Board was not deliberately indifferent to Frye's allegations.

The same evidence supports the district court's denial of Frye's
motions with respect to her claim under the West Virginia Human
Rights Act. W. Va. Code §§ 5-11-1 to -20. Assuming the Human
Rights Act applies in this context, a board's liability for the harass-
ment of one of its teachers depends in large part on the adequacy of
its response once it learns of the alleged harassment. See Conrad v.
ARA Szabo, 480 S.E.2d 801, 812 (W. Va. 1996). We hold that the
Board's response noted above provided the jury with sufficient evi-
dence to decide that it was more than adequate.

Finally, Frye contends that the district court erred in denying her
motion with respect to her common law negligence claim. We hold
that the evidence of the Board's efforts to investigate Frye's claim,

                     4
remove her from Hartlieb's classroom, and correct Hartlieb's behav-
ior adequately supports the jury verdict.2

III.

The judgment of the district court is therefore

AFFIRMED.
_________________________________________________________________
2 Frye proffers several additional assignments of error. Specifically,
Frye claims that the district court erred in prohibiting Frye from intro-
ducing evidence concerning the Board's prior discharge of a former
guidance counselor; in prohibiting Frye from calling Board counsel,
Arthur Recht, as a witness; and in denying Frye's motion to remand to
state court on the ground that the Board's removal was untimely. We
have fully reviewed these claims and are convinced that each is without
merit. We affirm the district court as to each ruling.

                    5